Case 1:19-cv-06927-BMC Document 41 Filed 10/09/20 Page 1 of 1 PagelD #: 130

i ~
FD én an See
Cece Ciritier Grossroad ower
oe, a Fp 5 5 a Po Ft we mae §6PF f= - io7 + ++ Pe
Vitennar af dian dt-02 Aan Gardens Koad, Guile $3i6, ay wardens, ALY. 7iZis
: ?
Sos aaa
siti i (PIE) 529201 a

— Art 3
i + bd ferp gp barre Aten
fete lpia. PFs aR ae

wats | SU ee Se

 

October 9, 2020

Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re; Jagdev and Kuldeep Singh v. Singh et al
19 CV 6927
Dear Judge Cogan:

I am writing as the attomey for the plaintiffs in the above entitled action and with the consent
of opposing counsel.

The parties are working to supplement their discovery responses and address any issues with
same without seeking court intervention. The parties will then conduct depositions. We believe
that extending discovery by about one month should be sufficient time to take all depositions.
We respectfully request that the time for the parties to complete discovery be extended to

November 13, 2020 and that the time for the parties to file Premotion Conference Letters be
extended until November 20, 2020.

This is the first Motion for an extension of pe compete ey

JS/eb

 
